Citation Nr: 1726561	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1958.  He testified at a July 2014 Board hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.  

The issue on appeal was remanded by the Board in September 2014 and March 2015.  Also, additional medical records were received by VA but do not relate to or have a bearing on the issue on appeal.  Therefore, the issue is ready for adjudication.

In May 2017, the Veteran filed a claim for entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  This claim is currently being developed and processed by the agency of original jurisdiction (AOJ).  The Board therefore exercises no jurisdiction over this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The current left knee disorder did not manifest during service, is not related to an in-service motor vehicle accident or to service in any other way, nor was it caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity of symptomatology after discharge may support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in May 2008, January 2009, and April 2013 statements, his July 2014 hearing testimony, and his statements on VA examination, the Veteran asserts that his current left knee problems are a direct result of an in-service motor vehicle accident in 1956, in which he fractured his left tibia.  He asserts that, at that time of the in-service accident, he injured his left knee and has had left knee pain and problems since that time, including degenerative joint disease and several knee surgeries.  Alternatively, he has asserted that his left knee disorder is secondary to his service-connected left tibia medial malleolus fracture residuals.  

The Veteran has been diagnosed with mild tricompartmental osteoarthritis, anterior cruciate ligament cyst, partial thickness tear of the mid to distal posterior cruciate ligament, prominent chondromalacia of the medial joint compartment, degenerative changes of the posterior horn medial meniscus extending to the meniscal body with suspicion of re-tear in the setting of prior surgery, horizontal cleavage tear of the posterior horn lateral meniscus extending into the maniacal body, and chondromalacia patella.  In 2013, he underwent a left knee arthroscopy with partial medical and partial lateral meniscectomy and extensive debridement synovitis for a left knee torn medial and lateral meniscus and severe tricompartmental synovitis.  Therefore, the first element of service connection, a present disability, is met.  

Next, the service treatment records reflect that the Veteran was involved in a motor vehicle accident in October 1956.  He was brought to the hospital and complained of left ankle and back pain and was bleeding from the nose. He was tender about the medial malleolus and X-rays were performed on the lumbar spine, left ankle, and nose.  He was diagnosed with a simple fracture of the medial malleolus, left tibia, with no artery or nerve involvement.  He was treated the next day with application of a plaster cast to the left leg, with no reduction necessary, and good alignment.  

Service treatment records reflect no complaints or findings related to the left knee, either immediately following the October 1956 accident or subsequently.  He was discharged from service in 1958.  The service separation examination noted the fractured ankle but the rest of the lower extremity assessment was normal.  Therefore, a chronic left knee disorder was not noted in the service treatment records.

The Veteran filed a claim for VA benefits for his ankle and nose in January 1958 shortly after discharge but made no claim regarding the left knee.  This suggests to the Board that there was no pertinent left knee symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a left knee disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic left knee injury in service, or the lack of left knee symptomatology at the time he filed the claim, or both.  

In a post-service, June 1967 pre-employment medical history and physical examination (nearly a decade after discharge), the Veteran reported a history of a left leg fracture in 1956 but denied joint pains.  While not dispositive, this suggests that he was not having any problems with his left knee at that time.  In employment physical dated in June 1973 and September 1974, there were no symptoms of, complaints of, or a diagnosis related to the left knee, although he noted multiple other medical complaints, including orthopedic problems.  

The first recorded reference to the knees is in a September 1975 employment medical evaluation where he complained of "pain in knees + l[eft] shoulder."  It was not specified which knee and there was no indication of further follow-up.  Employment health records dated from 1971-1990 show various medical complaints, including painful back, upper respiratory infections, nasal surgery, chest pain, abdominal cramps, fever, nose bleed, diverticulosis, sore throat, chest congestion, right-sided abdominal pain, conjunctival hemorrhage, diarrhea, a painful left eye, spastic colon, right shoulder pain, sebaceous cyst in the scalp, bronchitis, sinusitis, esophageal reflux, hives/rash, and scoliosis. Significantly, there were no complaints associated with the left knee.  In April 1978, he complained of pain in the right knee.  Right knee complaints were again reported in 1989.

In early October 1990, the Veteran was treated for a fall from stepping backwards into a box and landing on his left side and twisting his right knee.  He also complained about stiffness and pain in the left hip.  The clinical impression was probably contusion of the left femur, iliac crest, and lower ribcage, and sprain of the right knee.  The next day he reported that the left knee felt stiff and achy.  The note from the day after that, it was recorded that he looked and felt better.  The back was still stiff, there was right quadriceps tenderness, and discomfort in the lateral plantar part of the foot but nothing reported regarding the left knee.

In January 1991, he reportedly had been off work with bronchitis and also related problems with his back, his legs, and his right knee.  It was noted that the left knee was also a problem with pain and soreness.  A private physician diagnosed the Veteran with torn medial meniscus of the left knee, degenerative lumbar spine, and bursitis of the hip and had been under his care since November 1990.  In early 1991, the Veteran was diagnosed with a torn medial meniscus and underwent arthroscopic surgery.  August 1991 treatment records reflect that he had left knee surgery for a torn medial meniscus in April 1991, and that his left knee had not been very bothersome since the surgery; it was also noted that his job involved frequent bending and lifting.

The Board will first consider the applicability of continuity of symptomatology under 38 C.F.R. § 3.303(b) as the Veteran was ultimately diagnosed with mild tricompartmental osteoarthritis of the knees.  However, neither arthritis, nor manifestations sufficient to identify the disease entity, were shown during service, within one year of discharge, nor can be presumed. 

The first objective evidence of symptoms that could be possibly attributable to the left knee appears in a single, vague notation dated in 1975, 17 years after discharge.  Further, employment medical records that cover a nearly 20-year span from 1970 to 1991 reflect no complaints related to the left knee or any symptoms that can be reasonably attributed to the left knee, despite multiple complaints related to a myriad of other medical conditions.

Therefore, while arthritis is a chronic disease under 38 C.F.R. § 3.309(a), no notations of this disease or any characteristic manifestations were noted in the service treatment records or for many years thereafter. An actual diagnosis of arthritis was not made until 2008, 50 years following his separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.307, 3.309.

With regard to entitlement to service connection under the provisions of 38 C.F.R. 
§ 3.303(a), there is no competent medical opinion of record that establishes a medical nexus (a link) between the Veteran's current left knee disorder and his active duty.  Specifically, none of the post-service medical records discussed above make any reference to active duty; therefore, that evidence cannot establish a link.  He filed his service connection claim for a left knee disorder in May 2008.

In a June 2008 VA examination, the Veteran reported that he injured both knees in a 1956 motor vehicle accident.  He complained of bilateral knee pain, right worse than left, positive arthritic changes were noted on physical examination, and X-rays revealed mild tricompartmental ostearthritis.  However, there was no medical opinion as to etiology.  In a November 2008 addendum opinion, the examiner opined that the left knee disorder was less likely than not due to service.  The rationale was that the evidence did not show a left knee injury in service, only an ankle fracture.  This evidence weighs against the claim as the examiner found no nexus between the current left knee disorder and service.

In an August 2009 VA examination, the Veteran again reported that he was in a motor vehicle accident in 1956, indicated that he jammed his left leg and was told he had a fracture and placed in a short leg cast.  He complained of pain around the ankle area.  The focus of this examination was on the ankle and there was no diagnosis made with respect to the left knee.

In a November 2014 VA examination, the Veteran repeated the medical history of the 1956 motor vehicle accident.  After a physical examination, the examiner found, to a reasonable degree of medical certainty, that the Veteran's knee problems did not have their onset in service.  He reflected that there were no complaints of left knee pain after the accident, no mention of left knee pain after the acute treatment from the accident, no objective complaints of knee pain for 19 years after service separation, and that the Veteran did not mention anything about his back or knees at the time he filed his initial claim for benefits (filed in January 1958, shortly after service separation).  

The examiner also noted that there was no evidence that the ankle continued to bother the Veteran, or cause a limp or any other abnormal weight bearing. This evidence weighs against the claim as the examiner found no nexus between the current left knee disorder and service. 

Based on the evidence above, while a current left knee disorder is shown, the evidence does not show an in-service incurrence or aggravation of a disease or injury and the competent evidence does not establish a causal relationship between the current left knee disorder and service. Therefore, service connection is not warranted on a direct basis.

Turning to the question of secondary service-connection, the November 2014 VA examination also found that there was no relationship between the left ankle and the left knee.

This opinion is supported by a November 2016 medical opinion. At that time, the reviewing physician summarized the Veteran's medical history, including a claims file review and consideration of the lay statements, and found that it was less likely than not that the Veteran's left knee disorder was caused by or aggravated by a service-connected left tibia disability.  The physician offered six reasons for her opinion.  She noted that the records "were silent for complaints, diagnosis, treatment, injury and events related to the left knee," and that, while the Veteran suffered a left tibial fracture, it healed without complication with conservative treatment. 

She noted that the post-service medical records further showed that the 1956 simple tibial fracture healed by primary intension without complication by immobilization in a plaster cast.  Therefore, according to the examiner, it was less likely than not "that the Veteran's claimed left knee condition [was] related to and/or aggravated by his uncomplicated, healed left tibial injury because of a lack of any biomechanical, [architectural], structural and/or pathophysiological issues incurred, during and/or related to residuals from a healed simple tibial fracture."  

In support of this opinion, she cited August 2009 left leg tibia and fibula radiographs.  Such films were negative for objective, medically-based, radiographic evidence of bone and/or soft tissue changes along the shaft of the tibia; there was no observed bone callous, bone shortening, and/or changes in the structural integrity and/or architecture of the tibia and there was no descriptive radiograph evidence of residuals from the 1956 fracture.

She also addressed a November 2012 notation from a private physician, Dr. B.R., that the Veteran had "an accident in 1957 in the military" and had "had low back pain and difficulties since then."  She stated that this subjective opinion was reviewed with care and consideration but that it did not indicate any review of the 1956 objective medical information, radiographic data, accident report, and/or uncomplicated follow-up healing process.  Furthermore, onset of pain in the left knee was approximately 17 years after separation and the diagnosis of torn medial meniscus was in 1991.  Moreover, she found it relevant that Dr. B.R. did not consider the Veteran's post-service occupation as a dining room manager requiring long hours of standing and walking, which must be considered in the assessment of his 1973 and 1991 presentations.

She noted that she was in full agreement with the findings of the November 2014 examination (findings discussed above) and that she understood and considered the legal terms of aggravation and nexus.  

The Board finds the November 2014 and November 2016 VA opinions persuasive.  Both were made by physicians who reviewed and discussed the documented lay and medical evidence in detail, and who provided clear explanations for their opinions, the bases of which are consistent with the evidence of record.  Thus, the weight of the medical evidence does not show that the Veteran's left knee disorder began in service, including after the 1956 vehicle accident, nor was it due to his service-connected left ankle disability.  The record reflects that his initial knee problems of any sort were recorded over 17 years after service and that diagnoses and treatment for his current left knee disorder did not begin until the 1990s, more than 30 years after service.  

To the extent that the Veteran has asserted that he injured his left knee during his 1956 in-service accident and that he has had left knee pain and problems since that time, such assertions are assigned less probative value because they are contradicted i) by the contemporaneous evidence showing no left knee complaints associated with the 1956 accident, ii) by his own statements reporting other types of pain and injuries from the 1956 accident but denying knee problems until many years later, and iii) by his own statements seeking medical care for a myriad of medical complaints over the years but not left knee pain for many years after service.  

While the Veteran is competent to report symptoms as they come to him through his senses, degenerative joint disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by the service treatment records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  

The Board has considered the statement by Dr. Dr. B.R., noted above, as well as the November 2014 private opinion of Dr. M. that the Veteran had "left knee osteoarthritis . . . stemming from the accident in the military in 1956."  However, these opinions are assigned lesser probative value on the question of nexus for reasons including those described by the November 2016 clinician, detailed above.  Furthermore, both opinions appear to be mere recitation of the Veteran's self-reported lay history, and each is a bare, conclusory statement with no explanation whatsoever.  See LeShore v. Brown, 8 Vet. App. 406 (1996); see also Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008). 

Therefore, a preponderance of the evidence is against a finding that any left knee disorder began during service, is related to an in-service motor vehicle accident or to service in any other way, or is caused or aggravated by a service-connected disability.  Accordingly, the appeal is denied.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


